DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 09/29/21 has been received and considered. Claims 2-21 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 2, 3, 6-9, 12, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wei et al, (Wei hereinafter), US PGPUB No. 20160314224 (see IDS dated 11/18/2019), taken in view of Zhu et al., (Zhu hereinafter), US PGPUB No. 20120083960 (see IDS dated 11/18/2019).
As to claim 2, Wei discloses a method (see "[0004]"), comprising: receiving sensor data from a sensor associated with a vehicle, the sensor data indicating an object (see "[0026] FIG. 4 illustrates... a dynamic object… demonstrated as a land vehicle (e.g., a in a physical environment (see "[0028]... an actual video image of the geographic scene… provided via a camera and/or other types of electro-optical imaging sensors (e.g., radar, lidar, or a combination thereof)… in a real-world (i.e., non-simulated) mission, the autonomous vehicle can implement the electro-optical imaging sensors to capture images of the geographic scene in real-time and provide the images to one or more users (e.g., wirelessly) in real-time")… determining, based at least in part on the sensor data (see "[0026]… first view 152 can correspond to a graphical rendering, an icon, or a video image… provided via a camera and/or other types of electro-optical imaging sensors (e.g., radar, lidar, or a combination… in a real-world (i.e., non-simulated) mission, the autonomous vehicle can implement the electro-optical imaging sensors to capture images of the simulated virtual environment in real-time… to provide a more realistic and detailed representations of the dynamic objects as detected by electro-optic sensors of the autonomous vehicle"), at least one of a heading, velocity, or acceleration of the object (see "dynamic object behavior data… movement plans", "[0033]… simulation behavioral data... of the moving components… includes dynamic object behavior data... to define... motion of vehicles (land and/or air vehicles). For example… movement plans, and/or other behavioral aspects of the dynamic objects in the simulated virtual environment"); generating a data model associated with the object based at least in part on at least one of the sensor data (see "[0032]... sensor models 60... associated with simulated aspects of the sensors of the autonomous vehicle... implemented to simulate sensor responses of actual hardware sensors associated with the autonomous vehicle to transform conditions of the simulated virtual environment into actual sensor data... sensor models… include models associated with... a lidar system"),  (see ; generating, based at least in part on the data model and the at least one of the heading, velocity, or acceleration of the object (see one of "dynamic objects", "[0030] As the autonomous vehicle moves relative to the static features of the geographic scene of interest, the first view 202 and the second view… each be updated in real-time. As an example, the first view… be updated… such as to simulate the view of the geographic scene… provided via… sensors… to assist in providing control commands to the autonomous vehicle during the simulated mission… second view… be updated... to provide constant updates of the relative position of the simulated version of the autonomous vehicle with the static features and the dynamic objects of the simulated virtual environment, as well as the dynamic objects with respect to the static features and with respect to each other, as dictated by the scene models 54 and the dynamic models 56 and the associated simulation behavioral data"; "dynamic object behavior data… movement plans", "[0033]… simulation behavioral data... of the moving components… includes dynamic object behavior data... to define... motion of vehicles (land and/or air vehicles). For example… movement plans, and/or other behavioral aspects of the dynamic objects in the simulated virtual environment"), a simulation (see '[0016]... autonomous vehicle simulation system... to implement simulated missions... "autonomous vehicle" describes an unmanned vehicle that... operates continuously based on a programmed set of instructions that dictate motion, maneuverability')… 
About Examiner's interpretation of "data model", Examiner notes that as per dependent claim 3, "the data model comprises one or more of one or more of a dynamic object data modeler, an environment modeler, a sensor modeler, or a vehicle modeler"

Zhu expressly discloses heading, velocity, or acceleration (see "[0006]… state of the object external to the vehicle relates to at least one of… speed, acceleration"; "[0044]… predict the object's future movement based solely on the object's instant direction, acceleration/deceleration and velocity") and discloses determining, based at least in part on the sensor data, a classification associated with the object (see one of "pedestrians, bicycles, other vehicles, or objects in the roadway", "[0042]... sensors… used to identify, track and predict the movements of pedestrians, bicycles, other vehicles, or objects in the roadway. For example, the sensors… provide the location and shape information of objects surrounding the vehicle to computer 110, which in turn may identify the object as another vehicle")… determining, based at least in part on the simulation (see "modeled behavior"), a probability associated with at least one of  or action of the object in a simulated environment (see "action" as "object entering to one or more states", "[0008]… likely behavior of the object… provided as a probability of the object entering to one or more states"); and controlling, based at least in part on the probability, the vehicle (see "[0058]... vehicle... autonomously controlled in response to predicted behaviors of surrounding objects... Upon determining the objects classification and state, computer 110 accesses behavior model information... Specifically... likely behavior patterns for objects having a similar classification and state. Based on the behavior model data, the computer… implement a new or supplemental control strategy"). 
Wei and Zhu are analogous art because they are related to autonomous vehicles.

As to claim 3, Wei discloses wherein the data model comprises one or more of a dynamic object data modeler, an environment modeler (see "[0025]… model data 52 also includes dynamic models 56 that… define physical characteristics of dynamic objects in the simulated virtual environment"), a sensor modeler (see "sensor models... associated with simulated aspects of the sensors", "[0032]... sensor models 60... associated with simulated aspects of the sensors of the autonomous vehicle... implemented to simulate sensor responses of actual hardware sensors associated with the autonomous vehicle to transform conditions of the simulated virtual environment into actual sensor data"), or a vehicle modeler (see "[0016]... autonomous vehicle simulation system... to implement simulated missions... "autonomous vehicle" describes an unmanned vehicle that... operates continuously based on a programmed set of instructions that dictate motion, maneuverability"). 
As to claim 6, Wei discloses receiving an indication of an event in an environment surrounding the vehicle, wherein generating the simulation is further based on the event (see "indication of an event" as simulated response "of actual hardware" sensor, "[0032]... sensor models 60... associated with simulated aspects of the sensors of the autonomous vehicle... implemented to simulate sensor responses of actual hardware sensors associated with the autonomous vehicle to transform conditions of the simulated virtual environment into actual sensor data"). 
As to claim 7, Wei discloses simulating a maneuver of the vehicle (see '[0016]... autonomous vehicle simulation system... to implement simulated missions... "autonomous vehicle" describes an unmanned vehicle that... operates continuously based on a programmed set of instructions that dictate motion, maneuverability') based at least in part on the probability (see "maneuver" as "activate a protection system", "[0061]… evaluates said surroundings information in order to identify a living being, in particular a pedestrian, determines movement trajectories for the living being and the vehicle as a trajectory pair, and uses said trajectory pair to deduce the probability a of collision and hence the necessity to activate a protection system"), and wherein controlling the vehicle is further based at least in part on simulating the maneuver (see '[0018]... "control command"... operating commands of the autonomous vehicle… provided during the simulated mission'). 
As to claim 8, Wei discloses a system (see "[0014]… autonomous vehicle simulation system") comprising: one or more processors (see "[0017]… autonomous vehicle control system… configured as… processors"); memory (see "[0014]… simulation controller… include a memory" storing processor-executable instructions that, when executed by the one or more processors cause the system to perform operations comprising: receiving, from a sensor associated with a vehicle, sensor data representing an object (see "[0026] FIG. 4 illustrates... a dynamic object… demonstrated as a land vehicle (e.g., a humvee)… first view… correspond to an image of the dynamic object… a graphical rendering, an icon, or a video image… provided via a camera and/or other types of electro-optical imaging sensors (e.g., radar, lidar… autonomous vehicle… implement the electro-optical imaging sensors to capture images of the simulated virtual environment") in an environment (see "[0028]... an actual video image of the geographic scene… provided via a camera and/or other types of electro-optical imaging sensors (e.g., radar, lidar, or a combination thereof)… in a real-world (i.e., non-simulated) mission, the autonomous vehicle can implement the electro-optical imaging sensors to capture images of the geographic scene in real-time and provide the images to one or more … determining at least one of a heading, velocity, or acceleration of the object (see "dynamic object behavior data… movement plans", "[0033]… simulation behavioral data... of the moving components… includes dynamic object behavior data... to define... motion of vehicles (land and/or air vehicles). For example… movement plans, and/or other behavioral aspects of the dynamic objects in the simulated virtual environment"); generating a data model associated with the object based at least in part on at least one of the sensor data (see "[0032]... sensor models 60... associated with simulated aspects of the sensors of the autonomous vehicle... implemented to simulate sensor responses of actual hardware sensors associated with the autonomous vehicle to transform conditions of the simulated virtual environment into actual sensor data... sensor models… include models associated with... a lidar system"),  (see "[0019]… model data… include data associated with… dynamic models (e.g., moving objects, such as people, other vehicles, ballistic threats, etc"; "dynamic object behavior data… movement plans", "[0033]… simulation behavioral data... of the moving components… includes dynamic object behavior data... to define... motion of vehicles (land and/or air vehicles). For example… movement plans, and/or other behavioral aspects of the dynamic objects in the simulated virtual environment"); generating, based at least in part on the data model and the at least one of the heading, velocity, or acceleration of the object (see one of "dynamic objects", "[0030] As the autonomous vehicle moves relative to the static features of the geographic scene of interest, the first view 202 and the second view… each be updated in real-time. As an example, the first view… be updated… such as to simulate the view of the geographic scene… provided via… sensors… to assist in providing control commands to the autonomous vehicle during the simulated mission… second view… be updated... to provide constant updates of the relative position of the simulated version of the autonomous vehicle with the static features and the dynamic objects of the simulated virtual environment, as well as the dynamic objects with respect to the static features and with respect a simulation (see '[0016]... autonomous vehicle simulation system... to implement simulated missions... "autonomous vehicle" describes an unmanned vehicle that... operates continuously based on a programmed set of instructions that dictate motion, maneuverability')… 
About Examiner's interpretation of "data model", Examiner notes that as per dependent claim 9, "the data model comprises one or more of one or more of a dynamic object data modeler, an environment modeler, a sensor modeler, or a vehicle modeler"
While Wei discloses "heading, velocity, or acceleration" as "dynamic object behavior data… movement plans"; Wei fails to expressly disclose heading, velocity, or acceleration and disclose determining, based at least in part on the sensor data, a classification associated with the object… determining, based at least in part on the simulation, a probability associated with at least one of a velocity, acceleration, position, or action of the object in a simulated environment; and controlling, based at least in part on the probability, the vehicle. 
Zhu expressly discloses heading, velocity, or acceleration (see "[0006]… state of the object external to the vehicle relates to at least one of… speed, acceleration"; "[0044]… predict the object's future movement based solely on the object's instant direction, acceleration/deceleration and velocity") and discloses determining, based at least in part on the sensor data, a classification associated with the object (see one of "pedestrians, bicycles, other vehicles, or objects in the roadway", "[0042]... sensors… used to identify, track and predict the movements of pedestrians, bicycles, other vehicles, or objects in the roadway. For example, the sensors… provide the location and shape information of objects surrounding … determining, based at least in part on the simulation (see "modeled behavior"), a probability associated with at least one of  or action of the object in a simulated environment (see "action" as "object entering to one or more states", "[0008]… likely behavior of the object… provided as a probability of the object entering to one or more states"); and controlling, based at least in part on the probability, the vehicle (see "[0058]... vehicle... autonomously controlled in response to predicted behaviors of surrounding objects... Upon determining the objects classification and state, computer 110 accesses behavior model information... Specifically... likely behavior patterns for objects having a similar classification and state. Based on the behavior model data, the computer… implement a new or supplemental control strategy"). 
As to claim 15, Wei discloses one or more non-transitory computer-readable media storing processor-executable instructions that, when executed by one or more processors cause the one or more processors to perform operations (see "[0014]… computer test systems, and specifically… an autonomous vehicle simulation system") comprising: receiving, from a sensor associated with a vehicle, sensor data representing an object in an environment (see "[0028]... an actual video image of the geographic scene… provided via a camera and/or other types of electro-optical imaging sensors (e.g., radar, lidar, or a combination thereof)… in a real-world (i.e., non-simulated) mission, the autonomous vehicle can implement the electro-optical imaging sensors to capture images of the geographic scene in real-time and provide the images to one or more users (e.g., wirelessly) in real-time") surrounding a vehicle (see "[0026] FIG. 4 illustrates... a dynamic object… demonstrated as a land vehicle (e.g., a humvee)… first view… correspond to an image of the dynamic object… a graphical rendering, an icon, or a video image… provided via a camera and/or other types of electro-optical imaging sensors (e.g., radar, lidar… autonomous vehicle… implement the electro-optical imaging sensors to capture images of the simulated virtual environment")… determining at least one of a heading, velocity, or acceleration of the object (see "dynamic object behavior data… movement plans", "[0033]… simulation behavioral data... of the moving components… includes dynamic object behavior data... to define... motion of vehicles (land and/or air vehicles). For example… movement plans, and/or other behavioral aspects of the dynamic objects in the simulated virtual environment"); generating a data model associated with the object based at least in part on at least one of the sensor data (see "[0032]... sensor models 60... associated with simulated aspects of the sensors of the autonomous vehicle... implemented to simulate sensor responses of actual hardware sensors associated with the autonomous vehicle to transform conditions of the simulated virtual environment into actual sensor data... sensor models… include models associated with... a lidar system"),  (see "[0019]… model data… include data associated with… dynamic models (e.g., moving objects, such as people, other vehicles, ballistic threats, etc"; "dynamic object behavior data… movement plans", "[0033]… simulation behavioral data... of the moving components… includes dynamic object behavior data... to define... motion of vehicles (land and/or air vehicles). For example… movement plans, and/or other behavioral aspects of the dynamic objects in the simulated virtual environment"); generating, based at least in part on the data model and the at least one of the heading, velocity, or acceleration of the object (see one of "dynamic objects", "[0030] As the autonomous vehicle moves relative to the static features of the geographic scene of interest, the first view 202 and the second view… each be updated in real-time. As an example, the first view… be updated… such as to simulate the view of the geographic scene… provided via… sensors… to assist in providing control commands to the autonomous vehicle during the simulated mission… second view… be updated... to provide constant updates of the relative position of the simulated version of the autonomous vehicle with the static features and the dynamic objects of the simulated virtual environment, as well as the dynamic objects with respect to the static features and with respect to each other, as dictated by a simulation (see '[0016]... autonomous vehicle simulation system... to implement simulated missions... "autonomous vehicle" describes an unmanned vehicle that... operates continuously based on a programmed set of instructions that dictate motion, maneuverability')… 
About Examiner's interpretation of "data model", Examiner notes that as per dependent claim 16, "the data model comprises one or more of one or more of a dynamic object data modeler, an environment modeler, a sensor modeler, or a vehicle modeler"
While Wei discloses "heading, velocity, or acceleration" as "dynamic object behavior data… movement plans"; Wei fails to expressly disclose heading, velocity, or acceleration and disclose determining, by a vehicle controller and based at least in part on the sensor data, a classification associated with the object… determining, based at least in part on the simulation, a probability associated with at least one of a velocity, acceleration, position, or action of the object in a simulated environment; and generating, based at least in part on the probability, a command for controlling the vehicle.
Zhu expressly discloses heading, velocity, or acceleration (see "[0006]… state of the object external to the vehicle relates to at least one of… speed, acceleration"; "[0044]… predict the object's future movement based solely on the object's instant direction, acceleration/deceleration and velocity") and discloses determining, by a vehicle controller (see "[0003]… engine and device… controlled by a processor… executing computer instructions") and based at least in part on the sensor data, a classification associated with the object (see one of "pedestrians, bicycles, other vehicles, or objects in the roadway", "[0042]... sensors… used to identify, track and predict the movements of pedestrians, bicycles, determining, based at least in part on the simulation (see "modeled behavior"), a probability associated with at least one of  or action of the object in a simulated environment (see "action" as "object entering to one or more states", "[0008]… likely behavior of the object… provided as a probability of the object entering to one or more states"); and generating, based at least in part on the probability, a command (see "[0043] The computer… change the vehicle's current path and speed based on the presence of detected objects. For example… if the computer determines that an object is obstructing the intended path of the vehicle, it may maneuver the vehicle around the obstruction. [0044]… vehicle's computer… predict a detected object's expected movement...") for controlling the vehicle (see "[0058]... vehicle... autonomously controlled in response to predicted behaviors of surrounding objects... Upon determining the objects classification and state, computer 110 accesses behavior model information... Specifically... likely behavior patterns for objects having a similar classification and state. Based on the behavior model data, the computer… implement a new or supplemental control strategy"). 
As to claims 9, 12, 13, 16, 19, and 20, these claims recite a system and computer-readable media storing processor-executable instructions for performing the method of claims 3, 6, and 7. Wei discloses a system (see "[0014]… an autonomous vehicle simulation system") for performing a method that teaches claims 3, 6, and 7. Therefore, claims 9, 12, 13, 16, 19, and 20 are rejected for the same reasons given above.

Claims 4, 5, 10, 11, 14, 17, 18, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wei taken in view of Zhu as applied to claims 2, 8, and 15 above, and further in view of Zecha et al, (Zecha hereinafter), US PGPUB No. 20110246156 (see IDS dated 11/18/2019).
As to claim 4, while Wei and Zhu disclose a probability, Wei and Zhu fail to disclose wherein determining the probability is further based at least in part on a second probability determined based at least in part on simulating an additional object, simulating the additional object being based at least in part on an additional data model associated with the additional object.
Zecha discloses wherein determining the probability (see "[0061]… evaluates said surroundings information in order to identify a living being, in particular a pedestrian, determines movement trajectories for the living being and the vehicle as a trajectory pair, and uses said trajectory pair to deduce the probability a of collision") is further based at least in part on a second probability determined based at least in part on simulating an additional object (see "simulating" as "modelling", "[0086] A group of potential movement trajectories… is computed for each… initial situations of motion… computation method used includes stochastic modelling of the pedestrian. A group of trajectories including the intermediate position points of the model pedestrian Px is obtained as a result of these numerical computations for each initial situation of motion"), simulating the additional object being based at least in part on an additional data model associated with the additional object (see "second probability" as probability of collision with a second pedestrian, "[0089] During operation of the vehicle or while driving through a city centre, first the pedestrians in the proximity of the vehicle, in particular in the area of or near the driving path of the vehicle, are detected by… the surroundings sensing system which is located aboard the vehicle. [0090]… states of motion of the detected pedestrians are detected by… sensors… used as initial situations of motion for the determination of the risk of a collision"). 
Wei, Zhu, and Zecha are analogous art because they are related to autonomous vehicles.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Zecha with Wei and Zhu, because Zecha 
As to claim 5, while Wei and Zhu disclose a probability, Wei and Zhu fail to disclose wherein the probability indicates a likelihood that the object will transition from a static state to a dynamic state or interfere with a planned path of the vehicle.
Zecha discloses wherein the probability indicates a likelihood that the object will transition from a static state to a dynamic state (see "state of motion… includes a change in movement", "[0022] The recording of surroundings information by… sensors… determine a movement trajectory on the one hand and a state of motion of the living being on the other. If both these pieces of information are then combined with the physiological movement ability of the living being, which takes into account biomechanical facts and/or behaviour-specific preferred directions of the living being that has been detected, potential positions at one or several future moments in time… determined with greater accuracy. This information… used to compute the probability of a collision"; '[0037]… "state of motion" of a living being or of a pedestrian also includes a change in movement of said living being or pedestrian. In this context, those parameters which indicate an imminent change in movement of the living being or pedestrian are of particular importance') or interfere with a planned path of the vehicle (see "[0061]… evaluates said surroundings information in order to identify a living being, in particular a pedestrian, determines movement trajectories for the living being and the vehicle as a trajectory pair, and uses said trajectory pair to deduce the probability a of collision"). 

As to claims 11 and 18, Zecha discloses wherein the probability indicates a likelihood that the object will transition from a static state to a dynamic state (see "state of motion… includes a change in movement", "[0022] The recording of surroundings information by… sensors… determine a movement trajectory on the one hand and a state of motion of the living being on the other. If both these pieces of information are then combined with the physiological movement ability of the living being, which takes into account biomechanical facts and/or behaviour-specific preferred directions of the living being that has been detected, potential positions at one or several future moments in time… determined with greater accuracy. This information… used to compute the probability of a collision"; '[0037]… "state of motion" of a living being or of a pedestrian also includes a change in movement of said living being or pedestrian. In this context, those parameters which indicate an imminent change in movement of the living being or pedestrian are of particular importance'). 
As to claim 14, Zecha discloses wherein simulating the maneuver (see "[0001]... use in… a driving simulator") is based at least in part on: generating one or more simulated candidate trajectories (see "[0176]... movement trajectories... used") based at least in part on the probability (see "[0056] The position of the living being thus determined serves as an input variable for the computation of the trajectory… for the computation of the probability of a collision"); and instantiating the one or more simulated candidate trajectories in the simulation (see "[0061]… evaluates said surroundings information in order to identify a living being, in particular a pedestrian, determines movement trajectories for the living being and the vehicle as a trajectory pair"), and wherein controlling the vehicle (see "[0156]... determining the probability of a collision... implemented in a control device, which uses the movement is based at least in part on determining that at least one of the simulated candidate trajectories is collision-free operation (see "[0003]… actions to protect the pedestrian… autonomous vehicle actions, such as… an emergency steering manoeuvre"). 
As to claim 21, Zecha discloses wherein simulating the maneuver (see "[0001]... use in… a driving simulator") is based at least in part on: generating one or more simulated candidate trajectories (see "[0176]... movement trajectories... used") based at least in part on the probability (see "[0056] The position of the living being thus determined serves as an input variable for the computation of the trajectory… for the computation of the probability of a collision"); and instantiating the one or more simulated candidate trajectories in the simulation (see "[0061]… evaluates said surroundings information in order to identify a living being, in particular a pedestrian, determines movement trajectories for the living being and the vehicle as a trajectory pair"), and wherein generating the command is based at least in part on determining that at least one of the simulated candidate trajectories is collision-free operation (see "command" as "autonomous vehicle action", "[0003]… actions to protect the pedestrian… autonomous vehicle actions, such as… an emergency steering manoeuvre"; "[0156]... determining the probability of a collision... implemented in a control device, which uses the movement options of the vehicle and of the living being to compute a collision risk value indicating the probability of a collision, wherein the prediction quality is increased by taking into account the physiological movement ability of the living being"). 

Response to Arguments 
Regarding the specification objections, the amendment corrected all deficiencies, and the objections are withdrawn. 

Regarding the Claim Rejections - 35 USC § 112, the amendment corrected all deficiencies, and the objections are withdrawn.
Regarding the Claim Rejections - 35 USC § 103, Applicant argues, (see page 13, 2nd paragraph to page 15, 1st paragraph):
‘… Wei discusses that "during a simulated mission, the autonomous vehicle control system may be disconnected from the autonomous vehicle itself, such that the input signals to and feedback signals from the autonomous vehicle control system may be isolated from the respective sensors and operational components of the associated autonomous vehicles." Wei, para. [0017]… in Wei the autonomous vehicle control system is disconnected from the sensors of the autonomous vehicle itself. Thus, Wei does not teach or suggest "receiving sensor data from a sensor associated with a vehicle" and/or "generating, based at least in part on the data model and at least one of the sensor data, the classification [that is based at least in part on the sensor data], or at least one of the heading, the velocity, or the acceleration [that are based at least in part on the sensor data]," as amended claim 2 recites. Rather, Wei teaches that "the autonomous vehicle control system may be isolated from the respective sensors and operational components of the associated autonomous vehicles."’

Examiner's response: Applicant's argument is not persuasive, because Wei does teach "receiving sensor data from a sensor associated with a vehicle", as claimed. Wei discloses receiving sensor data from a sensor associated with a vehicle (see "[0028]... an actual video image of the geographic scene… provided via a camera and/or other types of electro-optical imaging sensors (e.g., radar, lidar, or a combination thereof)… in a real-world (i.e., non-simulated) mission, the autonomous vehicle can implement the electro-optical imaging sensors to capture images of the geographic scene in real-time and provide the images to one or more users (e.g., wirelessly) in real-time"). Examiner applied art in accordance with the guidance set forth in MPEP § 2123 ‘II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments...'. Applicant attacks Wei's "during a simulated mission" but ignores Wei's "in a real-world (i.e., non-simulated) mission". That is, Wei teaches both a simulated mission and a real-world, i.e. non-simulated, 
Furthermore, Examiner also selected prior art directed to the same field of endeavor, since Applicant set forth explicit examples directed to “[00114] FIG. 28 is a diagram depicting a simulator configured to simulate an autonomous vehicle in a synthetic environment… [00115] Simulator 2840 may be configured to generate a simulated autonomous vehicle controller 2847… Simulator 2840 may also generate simulated interfaces ("I/F") 2849 to simulate the data exchanges with different sensors modalities and different sensor data formats. As such, simulated interface 2849 may simulate a software interface for packetized data from, for example, a simulated Lidar sensor 2872”. (See in the Specification at least Fig. 28 and/or paragraphs [00114] and [00115]).
Applicant further argues, (see page 15, 2nd paragraph to page 17, 1st paragraph):
‘… Instead of "generating a data model" based on "sensor data" or other elements that are "based at least in part on sensor data," Wei discusses "simulat[ing] the responses of the sensors of the autonomous vehicle." Wei, para. [0032]. Therefore, firstly, Wei "provid[es] simulated responses [of simulated sensors] for the simulated version of the autonomous vehicle" rather than "generating a data model" based at least in part on "sensor data ... indicating an object in a physical environment," as amended claim 2 recites. Id.
Moreover, Wei never discusses using "sensor data . . . indicating an object in a physical environment" to "generat[e] a data model associated with [an] object," as amended claim 2 recites. Instead, Wei discusses using dynamic object behavior data to "define perception, reactions, communications, movement plans, and/or other behavioral aspects of the dynamic objects in the simulated virtual environment." Id., para. [0033]. This dynamic object behavior data is not "generat[ed] based at least in part on sensor data" "indicating an object in a physical environment," as amended claim 2 recites. Instead, the dynamic object behavior data "can include predefined action scripts[,] prompts to allow dynamic control of the dynamic object during a given simulated mission, such as responsive to user inputs via the user interface, and/or can include a randomization engine configured to pseudo-randomly generate dynamic behavior of the dynamic objects in the simulated virtual environment." In other words, instead of using "sensor data ... indicating an object in a physical environment," as amended claim 2 recites, to "generat[e] a data model," Wei merely predefines movement of a simulated object, has a user control the simulated object, or randomizes motion of the simulated object.
The Office cites Zhu as allegedly teaching "heading, velocity, or acceleration [and] determining, based at least in part on the sensor data, a classification associated with the object." Office Action, page 6. However, Zhu has not been cited to remedy (nor does Zhu remedy) the deficiencies of claim 2 note above. For instance, Zhu does not disclose or suggest "receiving sensor data from a sensor associated with a vehicle, the sensor data indicating a physical object in a physical environment" or "generating, based at least in part on the data model and at least one of the sensor data, the classification [that is based at least in part on the sensor data], or at least one of the heading, the velocity, or the acceleration [that are based at least in part on the sensor data]," as amended claim 2 recites…’

Examiner's response: Applicant's argument is not persuasive, because Wei teaches both a simulated mission and a real-world, i.e. non-simulated. During Wei's non-simulated mission, sensor signals are not disconnected from the autonomous vehicle itself. Applicant attacks Wei's "during a simulated mission" but ignores Wei's "in a real-world (i.e., non-simulated) mission". Wei receives sensor data from a sensor associated with a vehicle (see "[0028]... an actual video image of the geographic scene… provided via a camera and/or other types of electro-optical imaging sensors (e.g., radar, lidar, or a combination thereof)… in a real-world (i.e., non-simulated) mission, the autonomous vehicle can implement the electro-optical imaging sensors to capture images of the geographic scene in real-time and provide the images to one or more users (e.g., wirelessly) in real-time"). 
As to Applicant's arguments against Zhu, Applicant argues against the references individually, however one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues against the second reference by itself without taking into account the limitations that the first reference discloses. The combination of cited references teaches or suggests all the elements of claim 2. 
Furthermore, about Examiner's interpretation of "data model", Examiner notes that as per dependent claim 3, "the data model comprises one or more of one or more of a dynamic object data modeler, an environment modeler, a sensor modeler, or a vehicle modeler".
Applicant further argues, (see page 17, 3rd paragraph to page 23, last paragraph), about claims 8-21, see Examiner counter–arguments as set forth above.
 
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dmitri A. Dolgov, US PGPUB No. 20140214255, discloses "[0005]… at least one model of the… 3D models includes probability data indicating a probability of detecting an object at a given location of the at least one model, and this probability data is used when aggregating the plurality of 3D models to generate the comprehensive 3D model".
Daniel Spira, US PGPUB No. 20140207429, discloses "[0114]… The state-space model generated based on the operational test data is capable of modeling the dynamics of the vehicle".
Matthias Strauss, US PGPUB No. 20100045482, discloses "Claims… 9… a) generating or updating a surroundings model based upon data from the sensors".
Omar Green, US PGPUB No. 20090240647, discloses "Claims… 1… generating a predictive model of future behavior of a user of the device as a function of context related to the device by applying a modeling algorithm to the behavior atoms to create a model comprising an organized set of data points".
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN CARLOS OCHOA whose telephone number is (571)272-2625. The examiner can normally be reached on Mondays, Tuesdays, Thursdays, and Fridays 9:30AM 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		1/3/22Primary Examiner, Art Unit 2146